Citation Nr: 0313807	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  97-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a puncture wound 
scar of the left hand, with cellulitis, currently rated as 10 
percent disabling.  

2.  Entitlement to an earlier effective date for the grant of 
service connection for a puncture wound scar of the left 
hand, with cellulitis.  

4.  Entitlement to an earlier effective date for the award of 
a 10 percent rating for a puncture wound scar of the left 
hand, with cellulitis.  

[The issue of entitlement to service connection for a 
psychiatric disability, claimed as post traumatic stress 
disorder, is being developed by the Board and will be the 
subject of a subsequent decision.]  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Regional Office 
of the Department of Veterans Affairs denying service 
connection for post traumatic stress disorder, denying a 
rating in excess of 10 percent rating for a puncture wound 
scar of the left hand, denying an earlier effective date for 
the 10 percent evaluation, and establishing an effective date 
of May 31, 1979 for entitlement to service connection for 
residuals of a left hand puncture wound.  In December 1998, 
he testified before the undersigned Veterans Law Judge via 
videoconference technology.  

The veteran's appeal was previously presented to the Board in 
May 1999, at which time these issues were remanded for 
additional development.  It has now been returned to the 
Board.  

The Board is seeking additional development regarding the 
issue of entitlement to service connection for a psychiatric 
disability, claimed as post traumatic stress disorder.  Once 
development is completed, the veteran will be provided notice 
of any new evidence received, and offered the opportunity to 
have this evidence reviewed by the RO prior to any Board 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's puncture wound scar of the left hand, with 
cellulitis, is well-healed, slightly depressed, and tender to 
the touch, resulting in slight limitation of motion of the 
fourth finger of the left hand.  

3.  The veteran was discharged from service under honorable 
conditions.   

4.  The veteran's puncture wound of the left hand, with 
cellulitis, was incurred in the line of duty.  

5.  On April 23, 1973, the veteran sought treatment at a VA 
medical center for a left hand disability for which service 
connection had been denied; as a result of his seeking 
treatment, service connection for treatment purposes was 
established in May 1973.  

6.  On January 30, 1995, the veteran filed a claim for a 
compensable rating for his puncture wound scar of the left 
hand, with cellulitis.  

7.  The medical evidence of record does not show a 
compensable degree of disability prior to January 30, 1995, 
for the veteran's service-connected puncture wound scar of 
the left hand, with cellulitis.  


CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in 
excess of 10 percent for a puncture wound scar of the left 
hand, with cellulitis, have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.7, 4.71a, Diagnostic Codes 5216-27, 7803-04 (2002); 67 Fed. 
Reg. 48784 (2002) (to be codified at 38 C.F.R. § 4.71a), 67 
Fed. Reg. 49590 (2002) (to be codified at 38 C.F.R. § 4118).  

2.  The criteria for the award of an effective date of April 
23, 1973, for the grant of service connection for a puncture 
wound scar of the left hand, with cellulitis, have been met.  
38 U.S.C.A. §§ 1110, 5110 (West 2002); 38 C.F.R. § 3.400 
(2002).  

3.  The criteria for the award of an effective date earlier 
than January 30, 1995, for a compensable rating for service-
connected puncture wound scar of the left hand, with 
cellulitis, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the May 1996 Statement 
of the Case, the various Supplemental Statements of the Case, 
and April 2003 RO letter to the veteran notifying him of the 
VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that the VA would attempt to obtain.  
The veteran has reported that he receives medical care at the 
VA medical center in New Orleans, LA, and these records were 
obtained by the RO.  No private medical records have been 
obtained, as the veteran has indicated no such evidence.  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  Finally, he has been afforded recent VA medical 
examinations in conjunction with his claims; for these 
reasons, his appeals are ready to be considered on the 
merits.  

I.  Increased rating - Left hand disability

The veteran seeks an increased rating for his service-
connected puncture wound scar of the left hand, with 
cellulitis.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2002).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2002).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2002).  

The veteran's puncture wound scar is currently rated under 
Diagnostic Code 7804, for tender and painful superficial 
scars.  The diagnostic criteria for rating skin disabilities 
were recently changed, effective from August 30, 2002.  67 
Fed. Reg. 49590 (2002).  When a law or regulation changes 
while a case is pending, the version most favorable to the 
claimant applies, absent legislative intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Revised statutory or regulatory provisions, however, may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  Within the April 2003 Supplemental 
Statement of the Case, the veteran was provided a copy of the 
changes in the regulations pertinent to his claim.  He 
responded in April 2003, indicating he wished his claim to be 
forwarded to the Board as soon as possible.  

Under the revised rating criteria, a superficial scar which 
is painful on examination will be awarded a 10 percent 
rating; otherwise, it will be rated based on the limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7804, 7805 (2002).  In addition, superficial 
unstable scars may be assigned a 10 percent rating.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  See Note (1) 
following Diagnostic Code 7803.  Under Diagnostic Code 7802, 
scars, other than the head, face, or neck, that are 
superficial and do not cause limited motion but involve an 
area or areas of 144 square inches or greater may be assigned 
a 10 percent rating.  

Prior to August 30, 2002, a 10 percent rating was assigned 
under Diagnostic Code 7804, for superficial scars which were 
tender and painful on objective demonstration.  Scars were 
also rated under Diagnostic Code 7803 which provided that 
scars which were superficial, poorly nourished, with repeated 
ulceration may be assigned a 10 percent rating.  38 C.F.R. 
§ 4.119, Diagnostic Codes 7803-4 (2002).  

Currently, the veteran's puncture wound scar of the left hand 
is rated as 10 percent disabling.  This rating represents the 
maximum schedular rating available under either the new or 
old criteria for a scar, not of the head, face, or neck, of 
less than 12 square inches.  The medical evidence of record 
does not indicate the veteran's scar of the left hand exceeds 
12 square inches in size.  Nevertheless, because the veteran 
has reported impairment of his left hand resulting from his 
service-connected disability, his claim may be considered 
under other schedular criteria for impairment of the hand, if 
it would result in a higher evaluation.  See 38 C.F.R. § 4.20 
(2002).  

Upon receipt of the veteran's claim, he was examined by the 
VA in March 1996.  He reported a recurrent infection of the 
left hand every summer, with pain and swelling at the site of 
his scar.  He also reported a retained foreign body in the 
dorsum of the hand which is tender to the touch.  Objective 
physical examination revealed his scar of the left hand to be 
hyperpigmented, mildly indurated, tender, and minimally 
raised.  It was 3.4 cm in length.  A tender .5 cm nodule was 
also noted at the base of the first metacarpophalangeal 
joint.  A tender scar of the left hand, with possible chronic 
cellulitis or developing infection, and a retained foreign 
object at the base of the left thumb were diagnosed.  

In February 1997, the veteran submitted color photographs of 
the scar of his left hand.  These photographs verify a small 
curved scar across the dorsum of the left hand.  Some 
hyperpigmentation is also evident along the scar.  At his 
February 1997 personal hearing at the RO, he reported 
constant pain and tenderness of the puncture wound scar of 
his left hand.  The veteran repeated these complaints at his 
December 1998 videoconference hearing before the undersigned 
member of the Board.  

A second VA medical examination was afforded the veteran in 
March 1997.  He again reported periodic pain and swelling, 
with pus drainage, of the puncture wound scar of the left 
hand.  Physical examination of his left hand scar revealed 
some hyperkeratotic skin and lichen simplex around the scar.  
His scar was described as 1.5 inches, well-healed, slightly 
tender, and without drainage.  He had full range of motion of 
the hand, and 5/5 grip strength.  X-rays of the left hand 
revealed a small metallic fragment .5cm in size overlaying 
the fifth metacarpal area.  Otherwise, the joint spaces of 
the hand were well maintained, and no fractures or bone 
abnormalities of the left hand were present.  Lichen simplex 
chronicus of the left hand was diagnosed.  

The veteran was again examined by the VA in September 2002.  
He reported pain of the left hand and limitation of motion of 
the fourth finger.  On physical examination, his scar was 1 
cm by 3 cm, well-healed, with moderate adherence to the 
underlying tissue.  The range of motion of the left fourth 
finger was also mildly decreased, but the veteran was still 
able to touch his palm with this finger.  No ulceration or 
breakdown of the skin, significant elevation or depression of 
the scar, significant underlying tissue loss, evidence of 
recurrent inflammation or edema, or keloid formation was 
noted.  Other than his reported pain and slight limitation of 
motion of the fourth finger of the left hand, the veteran had 
no limitation of function in the area of the scar.  

Based on the above, a preponderance of the evidence is 
against a disability rating in excess of 10 percent under 
other diagnostic criteria for the veteran's puncture wound 
scar of the left hand, with cellulitis.  The Board notes that 
the diagnostic criteria for rating ankylosis or limitation of 
motion of fingers were recently changed, effective from 
August 26, 2002.  67 Fed. Reg. 48784 (2002).  As is noted 
above, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent legislative intent to the contrary.  Karnas, supra.  

Under Diagnostic Code 5227 as revised, both favorable and 
unfavorable ankylosis of the fourth finger warrants a 
noncompensable rating.  The version of Diagnostic Code 5227 
in effect prior to August 26, 2002, also provides for a 
noncompensable rating for any type of ankylosis, except 
extremely unfavorable ankylosis, of the little finger.  
Extremely unfavorable ankylosis may be rated under the 
criteria for amputation.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2002).  Because the veteran has some range of motion of 
the fourth finger, evaluation of his disability under the 
criteria for amputation of the finger is not warranted.  

Diagnostic Code 5230, for limitation of motion of the fourth 
(ring) finger, was also added to 38 C.F.R. Part 4, effective 
from August 26, 2002.  However, this Code provides only for a 
noncompensable rating for any limitation of motion of the 
little finger.  67 Fed. Reg. 48784 (2002).  Because this Code 
does not offer an increased rating for the veteran's service-
connected disability, it does not apply to the present case.  

As is noted above, a compensable rating is not warranted 
under any schedular criteria, either old or new, where the 
veteran has some motion of his fourth finger.  While a 
compensable rating may be awarded for ankylosis (akin to 
amputation) of the fourth finger, such a degree of impairment 
has not been demonstrated in the present case.  At all times 
of record, the veteran has had some range of motion of the 
left fourth finger.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's puncture wound scar of the left 
hand, with cellulitis, has itself required no extended 
periods of hospitalization since the initiation of this 
appeal, and is not shown by the evidence to present marked 
interference with employment in and of themselves.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

For all the foregoing reasons, the Board finds that a 
disability rating in excess of 10 percent is not warranted 
for the veteran's puncture wound scar of the left hand, with 
cellulitis.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  As a preponderance of the evidence is against the 
award of a compensable rating, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II.  Earlier effective date - Service connection for a left 
hand disability

The veteran seeks an earlier effective date for the award of 
service connection for his puncture wound scar of the left 
hand, with cellulitis.  The veteran originally filed a claim 
for service connection for the left hand disability in March 
1971, immediately following his separation from service.  In 
June 1971, a letter from the RO indicated that the veteran 
had failed to report for a scheduled examination of the 
disability, and that his claim was denied.  In May 1973, a 
rating decision indicated that the veteran had been treated 
at the VA Hospital in New Orleans.  In response to an inquiry 
from that facility as to the status of the disability, based 
on the veteran seeking treatment on April 23, 1973, that 
rating decision noted that the service medical records showed 
the injury and that the service separation examination 
indicated that cellulites was present.  The May 1973 rating 
decision granted service for puncture wound left hand, with 
cellulitis, for the purpose of treatment only.  In August 
1975, the veteran wrote the RO seeking information as to the 
status of his claim for service connection.  The RO responded 
with a letter dated in August 1975, which stated that his 
hand disability was service connected, but at a 
noncompensable evaluation.  An August 1979 rating decision 
notes that the rating in May 1973 had granted service 
connection "for treatment purposes only" for the left hand 
puncture wound with cellulitis.  The letter of notification 
to the veteran in September 1979 informed him that his 
disability of a puncture wound of the left had was service 
connected and that a zero percent has been assigned as "you 
failed to report" for examination.

Generally, the effective date for an award of service 
connection and disability compensation, based on an original 
claim, is the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, the date 
of receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2002).  The effective date of an award of service connection 
based upon a claim reopened after final disallowance will be 
the date of receipt of the reopened claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2002); see Lapier 
v. Brown, 5 Vet. App. 215, 216-217 (1993) ("an award granted 
on a reopened claim may not be made effective prior to the 
date of receipt of the reopened claim").  

In the present case, the most recently-awarded effective date 
for the veteran's left hand disability is August 4, 1975, the 
date he filed an application for service connection for this 
disability.  At that time, the RO erroneously informed the 
veteran that he was already service-connected for a left hand 
disability, and his application was denied that same month as 
moot.  In a subsequent April 2003 decision, the RO determined 
the August 1975 denial contained clear and unmistakable 
error, and awarded an effective date of August 4, 1975.  

The veteran and his representative now contend that the award 
of service connection for his left hand disability should be 
made effective from April 23, 1973, when the veteran sought 
treatment for a left hand disability at the VA medical center 
in New Orleans, LA.  The VA medical center then sought a 
determination from the RO regarding whether the veteran's 
left hand disability was service-connected.  In a May 10, 
1973, rating decision, the RO awarded the veteran service 
connection "for hospital or treatment purposes only," 
citing 38 U.S.C. § 310 (now codified at 38 U.S.C.A. § 1110).  

While pertinent laws and regulations allow the award of 
service connection for treatment purposes only, such as when 
the veteran has an other than honorable discharge, or was 
injured during military service but outside the line of duty, 
such exceptions do not appear to apply to the present case.  
The veteran's service discharge was characterized as 
honorable, and an October 1971 statement from the Department 
of the Army indicates no line of duty inquiry was made at the 
time of the veteran's original in-service injury to his left 
hand.  At the time he received in-service treatment for his 
injury, the wound was characterized as having occurred in the 
line of duty, and that conclusion was never changed by the 
U.S. Army or the VA.  Therefore, based on the above, the 
Board finds clear and unmistakable error in the May 1973 
grant of service connection for hospital or treatment 
purposes only.  Because no legal basis existed at that time 
to limit the award of service connection, such a limitation 
was clearly and unmistakably erroneous.

Because the veteran filed his initial claim for service 
connection within a year of his discharge from service, 
entitlement to service connection for the left hand 
disability could have been made effective the day after his 
separation from service.  However, as noted, the veteran 
failed to report for a VA examination scheduled in June 1971, 
and thus he was informed by the RO in 1971 that his claim was 
denied due to his failure to report to that examination.  
Eventually, without further correspondence from the veteran, 
service connection for treatment purposes only was 
established by rating decision in 1973.

The record shows that the veteran sought treatment for his 
left hand disorder at a VA medical center on April 23, 1973; 
however, despite numerous attempts, these records are not 
obtainable.  It appears that the treatment was as an 
outpatient and that records were not maintained.  A request 
for VA treatment for a service-connected disability 
constitutes an informal claim for an increased rating for 
such disability.  However, if the disability for which 
treatment is sought is not service connected, such an 
informal claim may not be construed from the mere seeking of 
treatment, unless the treatment records show that the veteran 
identified the disability and indicated that it was due to 
service.

In this case, the 1973 reports of treatment are not 
available; however, the record shows that service connection 
(for treatment purposes) was granted by rating decision in 
May 1973 following contact by the VA hospital from which the 
veteran sought treatment, and we may conclude that a question 
of entitlement to service connection for this disability was 
raised and adjudicated.  Thus, April 23, 1973, the date of 
his VA treatment, is the proper effective date of the award 
of service connection for his puncture wound scar of the left 
hand, with cellulitis.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2002).  

An effective date prior to April 23, 1973, is not warranted 
in the present case.  As noted, the veteran first filed a 
claim for service connection for a left hand disability in 
March 1971, immediately after his separation from service.  
However, he failed to report for his scheduled VA medical 
examination, his claim was subsequently denied by rating 
action of June 1971, and he was duly notified.  The veteran 
did not appeal this decision.  He has subsequently argued 
that he was never notified of his VA medical examination; 
however, a presumption of administrative regularity attaches 
to such functions as notification for medical examination, 
and the veteran's bare assertion, without other evidence, 
that such notice was not received is insufficient to overcome 
this presumption.  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  Thus, the June 1971 denial by the RO is final, and 
the earlier effective date under the law is April 23, 1973, 
the date of receipt of the veteran's informal claim.  

III.  Earlier effective date - Increased rating for a left 
hand disability

The veteran also seeks an earlier effective date, prior to 
January 30, 1995, for the award of a compensable rating for 
his service-connected puncture wound scar of the left hand, 
with cellulitis.  Generally, the effective date of an award 
of increased compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date; otherwise, the effective date will 
be the date of VA receipt of the claim for increase, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2002).  

Because the veteran's claim for a compensable rating for his 
service-connected disability of the left hand was received on 
January 30, 1995, this date was assigned as the effective 
date for the awarded 10 percent disability rating.  While the 
veteran has asserted that his left hand disability manifested 
to a compensable degree prior to that date, the evidence of 
record does not reflect any medical treatment of his left 
hand disability within a year prior to the receipt of his 
claim.  The first medical evidence of compensable impairment 
of his left hand disability dates to September 1995, when he 
was examined by a VA physician pursuant to the veteran's 
claim.  The veteran has also not suggested the existence of 
any evidence not otherwise of record that would indicate an 
increase in disability was factually ascertainable prior to 
January 1995.  

The veteran has stated that he was treated for his left hand 
disability at the New Orleans VA medical center in 1973, but 
multiple requests for those records have not yielded any 
results; apparently, those treatment records are no longer 
available.  Additionally, this treatment was more than a year 
prior to his current claim for an increased rating.  

In conclusion, no legal basis exists to award an earlier 
effective date prior to January 30, 1995, for the award of a 
compensable rating for the veteran's puncture wound scar of 
the left hand, with cellulitis.  An earlier effective date is 
therefore denied.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for a puncture wound scar of the left hand, with cellulitis, 
is denied.  

An earlier effective date of April 23, 1973, for the award of 
service connection for a puncture wound scar of the left 
hand, with cellulitis, is granted.  

An earlier effective date, prior to January 30, 1995, for the 
award of a 10 percent rating for a puncture wound scar of the 
left hand, with cellulitis, is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

